Citation Nr: 0334261	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a left foot 
disability.  

3.  Entitlement to service connection a left ankle 
disability.  

4.  Entitlement to service connection for residuals of a left 
leg trauma, to include a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served in 
United States Army, Co A. 47th Engr BN 
and the alleged stressors occurred while 
he was with HHC Company 326 Cbt Engr Abn 
101st Airborne between August 1970 and 
August 1971.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  The veteran's stressor 
statements are identified in the claims 
file with orange tabs indicating 
stressors and the veteran's testimony at 
the December 2002 travel board hearing 
(which is also tabbed to the left in 
orange and marked stressors).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: psychiatric and orthopedic.  
Send the claims folder to the examiners 
for review.  The examiners are requested 
to indicate in their examination reports 
that the claims folder, to include the 
service medical records, has been 
reviewed.  

a.  The psychiatric examiner is asked to 
specifically state whether the veteran 
currently has PTSD.  The psychiatric 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD 
which was incurred in service.  .  If any 
currently manifested PTSD cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to speculation or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

b.  The orthopedic examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran has any left foot disorder, left 
knee and/or left ankle disorders which 
were incurred in or aggravated by 
service.  The scientific basis for any 
opinion expressed should be provided.  
All indicated special studies deemed 
necessary should be accomplished.  .  If 
any currently manifested left foot 
disorder, left knee and/or left ankle 
disorders cannot be medically linked or 
attributed to the veteran's military 
service on a medical scientific basis, 
and without invoking processes relating 
to speculation or judgments based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



